Case 19-00856-CL7 Filed 04/15/19 Entered 04/16/19 07:52:44 Doc12 Pg.1of9

 

   

Fill in this information to identify the case:

 

Debtor 4 FARSHID FARIBORZ FILED. 2
First Name Middle Name Last Name Zi =D
ee) ER
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name eR

United States Bankruptcy Court for the: Southern District of California for

Case number 19-00856
(win) APR 15 20g

Official Form 427 wea : BANKRUPTCY COURT

Cover Sheet for Reaffirmation Agreement £018 OTC UIFORNA.

Anyone who is a party to a reaffirmation agreement may fill out and file this form. Fill it out dampictey attach it CaP
agreement, and file the documents within the time set under Bankruptcy Rule 4008.

Part 4:
Explain the Repayment Terms of the Reaffirmation Agreement

   

 

1. Who is the creditor? Mission Federal Credit Union

Name of the creditor

 

2. How much is the debt?
On the date that the bankruptcy case is filed $ 11,488.06

To be paid under the reaffirmation agreement $ 11,488.06

$342.99 per month for 35 __ months (if fixed interest rate)

 

 

3, What is the Annual
Percentage Rate (APR) Before the bankruptcy case was filed 2.990%
of interest? (See
Bankruptcy Code §
§24(k)(3)(E).) Under the reaffirmation agreement 2.990%

(J Adjustable rate (J Fixed rate

 

4. Does collateral secure OO No
the debt? Yes. Describe the collateral 2014 TOYOTA PIRUS JTDKN3DP6E3060986

Current market value $14,175.00

 

5. Does the creditor No

assert that the debtis = 1 Yes. Attach an explanation of the nature of the debt and the basis for contending that the debt is
nondischargeable? nondischargeable.

 

 

 

6. Using information from Income and expenses reported on Schedules | and J income and expenses stated on the reaffirmation agreement
Schedule I: Your Income . . ‘! . 3 g ? O —
(Official Form 1061) and 6a. Combined monthly income $ 52/0 6e. Monthly income from all = $
Schedule J: Your from line 12 of Schedule | own sources after payroll
Expenses (Official Form 6b. Monthly expenses from line - $ OX 20 _ deductions 3920 i
1064), fill in the amounts. 22c of Schedule J 6f. Monthly expenses -G90 SM
6c. Monthly payments on ail -$ ~O- 6g. Monthly payments on - $ oe -
reaffirmed debts not listed all reaffirmed debts not
on Schedule J included in monthly

6d. Scheduled net monthly $ Ey expenses

income 6h. Present net monthly $ i

Income
Subtract lines 6b and 6c from 6a. Subtract lines 6f and 6g from 6e.
If the total is less than 0, put the If the total is less than 0, put the
number in brackets. number in brackets.

 

 

no ta D

 

 

 

 
Case 19-00856-CL7 Filed 04/15/19 Entered 04/16/19 07:52:44 Doc12 Pg. 2o0f9

 

Debtor1 FARSHID FARIBORZ Case number (if known) 19-00856

First Name Middle Name Last Name

 

7. Are the income
amounts on lines 6a
and 6e different?

_
EYNo

© Yes. Explain why they are different and complete line 10.

 

 

 

8. Are the expense
amounts on lines 6b
and 6f different?

Brito

0 Yes. Explain why they are different and complete line 10.

 

 

 

9. Is the net monthly
income in line 6h less
than 0?

>=
EYNo
CJ Yes. A presumption of hardship arises (unless the creditor is a credit union).

Explain how the debtor will make monthly payments on the reaffirmed debt and pay other
living expenses. Complete line 10.

 

 

 

10. Debtor's certification
about lines 7-9

If any answer on lines 7-9 is
Yes, the debtor must sign

| certify that each explanation on lines 7-9 is true and correct.

xWp~ x

 

 

 

here. Siggature of Debtor 1 Signature of Debtor 2 (Spouse Only in a Joint
If all the answers on lines 7- Case)
9 are No, go to line 11.
11. Did an attorney C1 No
represent the debtor Yes. Has the attorney executed a declaration or an affidavit to support the reaffirmation
in negotiating the agreement?
reaffirmation C] No

agreement?

Q Yes

 

Ee Sign Here

 

 

Whoever fills out this
form must sign here.

 

1 certify that the attached agreement is a true and correct copy of the reaffirmation agreement between the
parties identified on this Cover Sheet for Reaffirmation Agreement.

= we ww
cinda Kelly

Printed Name

   

 

qa

 

Check one:
1 Debtor or Debtor's Attorney
& Creditor or Creditor's Attorney

 

 

 

 

 
Case dx{BO8S6-CL 7 Filed 04/15/19 Entered 04/16/19 07:52:44 Doc12 Pg.3o0f9

Fon

 

Check one.
(J Presumption of Undue Hardship
No Presumption of Undue Hardship

See Debtor's Statement in Support of Reaffirmation,
Part I! below, to determine which box to check.

 

 

 

UNITED STATES BANKRUPTCY COURT

Southern District of California

In re: FARSHID FARIBORZ Case No: 19-00856
Debtor Chapter: 7
Debtor

REAFFIRMATION DOCUMENTS

Name of Creditor: Mission Federal Credit Union
Check this box if Creditor is a Credit Union

PART I. REAFFIRMATION AGREEMENT

Reaffirming a debt is a serious financial decision. Before entering into this Reaffirmation

Agreement, you must review the important disclosures, instructions, and definitions found in Part
V of this form.

A. Brief description of the original agreement being reaffirmed: Auto Used Direct
For example, auto loan

B. AMOUNT REAFFIRMED: $ 11,488.06

The Amount Reaffirmed is the entire amount that you are agreeing to pay. This may include
unpaid principal, interest, and fees and costs (if any) arising on or before 02/21/2019, which is the date
of the Disclosure Statement portion of this form (Part V).

See the definition of “Amount Reaffirmed” in Part V, Section C below.

C. The ANNUAL PERCENTAGE RATE applicable to the Amount Reaffirmed is 2.990 %
See definition of “Annual Percentage Rate” in Part V, Section C below.
This is a (check one) Fixed rate [] Variable rate.

If the loan has a variable rate, the future interest rate may increase or decrease from the Annual
Percentage Rate disclosed here,
Case 19-00856-CL7 Filed 04/15/19 Entered 04/16/19 07:52:44. Doc12 Pg. 4of 9 ;
age

Form 2400A, Reaffirmation Documents

D. Reaffirmation Agreement Repayment Terms (check and complete one):
$ 342.99 per month for __35 months starting on

C1 Describe repayment terms, including whether future payment amount(s) may be different from the
initial payment amount.

 

 

E. Describe the collateral, if any, securing the debt:
Description: 2014 TOYOTA PIRUS JTDKN3DP6E3060986
Current Market Value $14,175.00

 

F, Did the debt that is being reaffirmed arise from the purchase of the collateral described above?

Yes, What was the purchase price for the collateral? $ 22,587.00
[] No. What was the amount of the original loan? $

G. Specify the changes made by this Reaffirmation Agreement to the most recent credit terms on the
reaffirmed debt and any related agreement:

Terms as of the Terms After
Date of Bankruptcy Reaffirmation
Balance due (including
fees and costs) $11,488.06 $11,488.06
Annual Percentage Rate 2.990% 2.990%
Monthly Payment $342.99 $342.99

 

H. € Check this box if the creditor is agreeing to provide you with additional future credit in connection
with this Reaffirmation Agreement. Describe the credit limit, the Annual Percentage Rate that applies to
future credit and any other terms on future purchases and advances using such

credit:

 

 

PART II. DEBTOR’S STATEMENT IN SUPPORT OF REAFFIRMATION AGREEMENT

A. Were you represented by an attorney during the course of negotiating this agreement?

Check one. LI Yes LJ No

 
 

Case 19-00856-CL7_ Filed 04/15/19 Entered 04/16/19 07:52:44 Doci12 Pg.5o0f9 page 3
age
Form 2400A, Reaffirmation Documents

B. Is the creditor a credit union?
Check one. X! Yes C1 No

C. If your answer to EITHER question A. or B. above is “No,” complete 1. and 2. below.
1. Your present monthly income and expenses are:

a. Monthly income from all sources after payroll deductions —-— ;
(take-home pay plus any other income) $ KS x O ~

b. Monthly expenses (including all reaffirmed debts except

this one) $ 5S 43 7 ~~
c. Amount available to pay this reaffirmed debt (subtract b. froma.) $ ¢ Y 8 _—
d, Amount of monthly payment required for this reaffirmed debt $ Ss U 5 ~

If the monthly payment on this reaffirmed debt (line d.) is greater than the amount you have
available to pay this reaffirmed debt (line c.), you must check the box at the top of page one
that says “Presumption of Undue Hardship.” Otherwise, you must check the box at the top
of page one that says “No Presumption of Undue Hardship.”

2. You believe that this reaffirmation agreement will not impose an undue hardship on you or
dependents because:

Check one of the two statements below, if applicable:

J You can afford to make the payments on the reaffirmed debt because your monthly
income is greater than your monthly expenses even after you include in your expenses
the monthly payments on all debts you are reaffirming, including this one.

(J You can afford to make the payments on the reaffirmed debt even though your monthly
income is less than your monthly expenses after you include in your expenses the
monthly payments on all debts you are reaffirming, including this one, because:

 

 

 

Use an additional page if needed for a full explanation.

D. If your answers to BOTH questions A. and B. above were “Yes,” check the following statement, if
applicable::

 
 

Case 19-00856-CL7 Filed 04/15/19 Entered 04/16/19 07:52:44. Doci12 Pg. 6of 9,
age 4
Form 2400A, Reaffirmation Documents

[] You believe this Reaffirmation Agreement is in your financial interest and you can
afford to make the payments on the reaffirmed debt.

Also, check the box at the top of page one that says “No Presumption of Undue Hardship.”

PART IIL. CERTIFICATION BY DEBTOR(S) AND SIGNATURES OF PARTIES

I hereby certify that:

(1) l agree to reaffirm the debt described above.

(2) Before signing this Reaffirmation Agreement, I read the terms disclosed in this
Reaffirmation Agreement (Part I) and the Disclosure Statement, Instructions and
Definitions included in Part V below;

(3) The Debtor’s Statement in Support of Reaffirmation Agreement (Part II above) is true
and complete;

(4) lam entering into this agreement voluntarily and am fully informed of my rights and
responsibilities; and

(5) Ihave received a copy of this completed and signed Reaffirmation Documents form.

SIGNATURE(S) (If this is a joint Reaffirmation Agreement, both debtors must sign.):

. ; Cc YN
Date 3fzofh 5 Signature ‘Ne
0 Debtor

Joint Debtor, if any

Date Signature

 

Reaffirmation Agreement Terms Accepted by Creditor:

Creditor Mission Federal Credit Union PO BOX 919023, Sah Digho? CA 92191-9023

 

Print Name j
Jacinda Kelly y L 02/21/2019,
Print Name of Representative Sighhture Date

PART IV, CERTIFICATION BY DEBTOR’S ATTORNEY (IF ANY)

To be filed only if the attorney represented the debtor during the course of negotiating this
agreement.

Thereby certify that: (1) this agreement represents a fully informed and voluntary agreement by the
debtor; (2) this agreement does not impose an undue hardship on the debtor or any dependent of the
debtor; and (3) I have fully advised the debtor of the legal effect and consequences of this agreement and
any default under this agreement.
Case 19-00856-CL7 Filed 04/15/19 Entered 04/16/19 07:52:44 Doci12 Pg.7of9 page 5
age
Form 2400A, Reaffirmation Documents

LJ A presumption of undue hardship has been established with respect to this agreement. In my opinion,
however, the debtor is able to make the required payment.

Check box, if the presumption of undue hardship box is checked on page 1 and the creditor is not a
Credit Union.

     

4“,
f

Date </ 26 9 Signature of Debtor’s Attorney oN 7 2 SF |
Print Name of Debtor’s Attorney, rr TL He /———
{

J? J

PART V. DISCLOSURE STATEMENT AND INSTRUCTIONS TO DEBTOR(S)

 

Before agreeing to reaffirm a debt, review the terms disclosed in the Reaffirmation Agreement
(Part I above) and these additional important disclosures and instructions.

Reaffirming a debt is a serious financial decision. The law requires you to take certain steps to make
sure the decision is in your best interest. If these steps, which are detailed in the Instructions provided in
Part V, Section B below, are not completed, the Reaffirmation Agreement is not effective, even though
you have signed it.

A. DISCLOSURE STATEMENT

1. What are your obligations if you reaffirm a debt? A reaffirmed debt remains your personal
legal obligation to pay. Your reaffirmed debt is not discharged in your bankruptcy case. That
means that if you default on your reaffirmed debt after your bankruptcy case is over, your
creditor may be able to take your property or your wages. Your obligations will be determined
by the Reaffirmation Agreement, which may have changed the terms of the original agreement.
If you are reaffirming an open end credit agreement, that agreement or applicable law may
permit the creditor to change the terms of that agreement in the future under certain conditions,

2. Are you required to enter into a reaffirmation agreement by any law? No, you are not
required to reaffirm a debt by any law. Only agree to reaffirm a debt if it is in your best interest.
Be sure you can afford the payments that you agree to make.

3. What if your creditor has a security interest or lien? Your bankruptcy discharge does not
eliminate any lien on your property. A ‘‘lien’’ is often referred to as a security interest, deed of
trust, mortgage, or security deed. The property subject to a lien is often referred to as collateral.
Even if you do not reaffirm and your personal liability on the debt is discharged, your creditor
may still have a right under the lien to take the collateral if you do not pay or default on the
debt. If the collateral is personal property that is exempt or that the trustee has abandoned, you
may be able to redeem the item rather than reaffirm the debt. To redeem, you make a single
payment to the creditor equal to the current value of the collateral, as the parties agree or the
court determines.

4. How soon do you need to enter into and file a reaffirmation agreement? If you decide to
enter into a reaffirmation agreement, you must do so before you receive your discharge. After
you have entered into a reaffirmation agreement and all parts of this form that require a

 

 
Case 19-00856-CL7 Filed 04/15/19 Entered 04/16/19 07:52:44 Doc12 Pg. 8of9 page 6

Form 2400A, Reaffirmation Documents

signature have been signed, either you or the creditor should file it as soon as possible. The
signed agreement must be filed with the court no later than 60 days after the first date set for the
meeting of creditors, so that the court will have time to schedule a hearing to approve the
agreement if approval is required. However, the court may extend the time for filing, even after
the 60-day period has ended.

5. Can-you cancel the agreement? You may rescind (cancel) your Reaffirmation Agreement at
any time before the bankruptcy court enters your discharge, or during the 60-day period that
begins on the date your Reaffirmation Agreement is filed with the court, whichever occurs
later. To rescind (cancel) your Reaffirmation Agreement, you must notify the creditor that your
Reaffirmation Agreement is rescinded (or canceled), Remember that you can rescind the
agreement, even if the court approves it, as long as you rescind within the time allowed.

6. When will this Reaffirmation Agreement be effective?

a. If you were represented by an attorney during the negotiation of your Reaffirmation
Agreement and

i. if the creditor is not a Credit Union, your Reaffirmation Agreement becomes effective when
it is filed with the court unless the reaffirmation is presumed to be an undue hardship. If the
Reaffirmation Agreement is presumed to be an undue hardship, the court must review it and may
set a hearing to determine whether you have rebutted the presumption of undue hardship.

ii. if the creditor is a Credit Union, your Reaffirmation Agreement becomes effective when it is
filed with the court.

b. If you were not represented by an attorney during the negotiation of your Reaffirmation
Agreement, the Reaffirmation Agreement will not be effective unless the court approves it. To have
the court approve your agreement, you must file a motion. See Instruction 5, below. The court will
notify you and the creditor of the hearing on your Reaffirmation Agreement. You must attend this
hearing, at which time the judge will review your Reaffirmation Agreement. If the judge decides
that the Reaffirmation Agreement is in your best interest, the agreement will be approved and will
become effective. However, if your Reaffirmation Agreement is for a consumer debt secured by a
mortgage, deed of trust, security deed, or other lien on your real property, like your home, you do
not need to file a motion or get court approval of your Reaffirmation Agreement.

7. What if you have questions about what a creditor can do? If you have questions about reaffirming
a debt or what the law requires, consult with the attorney who helped you negotiate this agreement. If
you do not have an attorney helping you, you may ask the judge to explain the effect of this
agreement to you at the hearing to approve the Reaffirmation Agreement. When this disclosure refers
to what a creditor “may” do, it is not giving any creditor permission to do anything. The word “may”
is used to tell you what might occur if the law permits the creditor to take the action.

B. INSTRUCTIONS

1. Review these Disclosures and carefully consider your decision to reaffirm. If you want to reaffirm,
Case 19-00856-CL7 Filed 04/15/19 Entered 04/16/19 07:52:44 Doc12 Pg. 9of ° page 7

Form 2400A, Reaffirmation Documents

Cc,

review and complete the information contained in the Reaffirmation Agreement (Part I above). If
your case is a joint case, both spouses must sign the agreement if both are reaffirming the debt.
Complete the Debtor’s Statement in Support of Reaffirmation Agreement (Part II above). Be sure
that you can afford to make the payments that you are agreeing to make and that you have received
a copy of the Disclosure Statement and a completed and signed Reaffirmation Agreement.

If you were represented by an attorney during the negotiation of your Reaffirmation Agreement,
your attorney must sign and date the Certification By Debtor’s Attorney (Part IV above).

You or your creditor must file with the court the original of this Reaffirmation Documents packet
and a completed Reaffirmation Agreement Cover Sheet (Official Bankruptcy Form 427).

If you are not represented by an attorney, you must also complete and file with the court a separate
document entitled “Motion for Court Approval of Reaffirmation Agreement” unless your
Reaffirmation Agreement is for a consumer debt secured by a lien on your real property, such as
your home. You can use Form 2400B to do this.

DEFINITIONS

1. “Amount Reaffirmed” means the total amount of debt that you are agreeing to pay
(reaffirm) by entering into this agreement. The total amount of debt includes any unpaid
fees and costs that you are agreeing to pay that arose on or before the date of disclosure,
which is the date specified in the Reaffirmation Agreement (Part I, Section B above).
Your credit agreement may obligate you to pay additional amounts that arise after the
date of this disclosure. You should consult your credit agreement to determine whether
you are obligated to pay additional amounts that may arise after the date of this
disclosure.

2. “Annual Percentage Rate” means the interest rate on a loan expressed under the rules
required by federal law. The annual percentage rate (as opposed to the “stated interest
rate”) tells you the full cost of your credit including many of the creditor’s fees and
charges. You will find the annual percentage rate for your original agreement on the
disclosure statement that was given to you when the loan papers were signed or on the
monthly statements sent to you for an open end credit account such as a credit card.

3. “Credit Union” means a financial institution as defined in 12 U.S.C. § 461(b)(1)(A)(iv).
It is owned and controlled by and provides financial services to its members and typically
uses words like “Credit Union” or initials like “C.U.” or “F.C.U.” in its name.

 
